          Case 3:20-cv-00397-KGB Document 5 Filed 02/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

GARY LEON WEBSTER                                                                       PLAINTIFF
ADC #114018

v.                               Case No. 3:20-cv-00397-KGB

RICHARD RHODES                                                                        DEFENDANT

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Gary Leon Webster’s complaint is dismissed without prejudice. The relief sought is denied. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 8th day of February, 2021.




                                                               Kristine G. Baker
                                                               United States District Judge
